Case: 19-50833   Document: 00515375854   Page: 1   Date Filed: 04/08/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit


                              No. 19-50833
                                                                     FILED
                                                                  April 8, 2020
                            Summary Calendar
                                                                Lyle W. Cayce
                                                                     Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

JOSE ARNULFO PULIDO-MENDEZ,

                                         Defendant-Appellant

__________________________________________________________________

Consolidated with No. 19-50834

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

JOSE ARNULFO PULIDO-MENDEZ, also known as Jose Arnulfo P M, also
known as Jose Arnulfo Pulido, also known as Jose Pulido-Mendez, also known
as Jose Mendez-Pulido, also known as Jose Arnulfo Mendez-Pulido,

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 4:18-CR-242-1
                          USDC No. 4:19-CR-221-1
     Case: 19-50833      Document: 00515375854         Page: 2    Date Filed: 04/08/2020


                                     No. 19-50833
                                   c/w No. 19-50834


Before WIENER, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Jose Arnulfo Pulido-Mendez appeals from a judgment revoking his
previously-imposed supervised release and a judgment of conviction on his
guilty plea to illegal reentry, in violation of 8 U.S.C. § 1326. He argues that
the enhancement of his sentence based on his prior conviction pursuant to
§ 1326(b)(1), which increased the statutory maximum term of imprisonment to
10 years and the statutory maximum term of supervised release to three years
for his new illegal reentry offense, is unconstitutional because his prior
conviction is treated as a sentencing factor rather than an element of the
offense that must be alleged in the indictment and found by a jury beyond a
reasonable doubt. He concedes that the issue is foreclosed by Almendarez-
Torres v. United States, 523 U.S. 224 (1998), but he seeks to preserve the issue
for further review. The Government moves for summary affirmance, urging
that Pulido-Mendez’s argument is foreclosed.
       The parties are correct that Pulido-Mendez’s argument is foreclosed by
Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th Cir.
2014); United States v. Rojas-Luna, 522 F.3d 502, 505-06 (5th Cir. 2008).
Accordingly, the Government’s motion for summary affirmance is GRANTED,
see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the
Government’s alternative motion for an extension of time to file a brief is
DENIED, and the judgments of the district court are AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2